Case 13-32618        Doc 62     Filed 02/08/19     Entered 02/08/19 09:42:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-32618
         Michael L Long

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/15/2013.

         2) The plan was confirmed on 01/09/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/27/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,666.00.

         10) Amount of unsecured claims discharged without payment: $33,753.62.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-32618        Doc 62      Filed 02/08/19    Entered 02/08/19 09:42:45                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $27,921.53
         Less amount refunded to debtor                            $1.48

 NET RECEIPTS:                                                                                   $27,920.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,287.94
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,287.94

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN HONDA FINANCE CORP Unsecured          2,623.00       1,483.92         1,483.92        206.84         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            536.00        535.68           535.68          74.67        0.00
 DIRECTV                         Unsecured         779.00        779.51           779.51        108.65         0.00
 DISCOVER BANK                   Unsecured      5,986.00       5,986.12         5,986.12        834.40         0.00
 EDWARD HOSPITAL                 Unsecured            NA       1,946.11         1,946.11        271.27         0.00
 ILLINOIS DEPT OF HEALTHCARE & F Priority            0.00      2,470.63         2,470.63      2,470.63         0.00
 INTERNAL REVENUE SERVICE        Priority       7,869.00            NA               NA            0.00        0.00
 JOAN LONG                       Unsecured            NA       2,300.00         2,300.00        320.59         0.00
 JOAN LONG                       Priority       2,785.00       2,785.51         2,785.51      2,785.51         0.00
 MIDLAND FUNDING LLC             Unsecured      2,852.00       2,852.49         2,852.49        397.60         0.00
 MIDLAND FUNDING LLC             Unsecured         731.00        670.67           670.67          93.48        0.00
 OLD SECOND BANK                 Secured             0.00          0.00             0.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC        Secured       12,290.56     12,290.56        12,290.56      12,290.56    1,482.09
 PORTFOLIO RECOVERY ASSOC        Unsecured         698.00        484.87           484.87          67.59        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      9,622.00       8,596.92         8,596.92      1,198.31         0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured           0.00          0.10             0.10           0.01        0.00
 WEST DUNDEE POLICE DEPT         Unsecured         200.00           NA               NA            0.00        0.00
 CAPITAL ONE BASS & ASSOC GUITAR Unsecured         616.00           NA               NA            0.00        0.00
 CAPITAL ONE BASS & ASSOC MENAR Unsecured          670.00           NA               NA            0.00        0.00
 STREAMWOOD POLICE               Unsecured         200.00           NA               NA            0.00        0.00
 STREAMWOOD POLICE               Unsecured         200.00           NA               NA            0.00        0.00
 ATG CREDIT                      Unsecured          54.00           NA               NA            0.00        0.00
 ATG CREDIT                      Unsecured         178.00           NA               NA            0.00        0.00
 CENTRAL DENTAL OF HUNTLEY       Unsecured         148.00           NA               NA            0.00        0.00
 CHOICE RECOVERY                 Unsecured          73.00           NA               NA            0.00        0.00
 CITIBANK                        Unsecured      8,971.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-32618     Doc 62    Filed 02/08/19    Entered 02/08/19 09:42:45                Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim           Claim         Claim       Principal       Int.
 Name                          Class    Scheduled        Asserted      Allowed        Paid          Paid
 COMCAST                    Unsecured         196.00             NA           NA            0.00        0.00
 SPRINT CORP                Unsecured            NA           214.55       214.55          29.91        0.00


 Summary of Disbursements to Creditors:
                                                          Claim            Principal               Interest
                                                        Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00                $0.00                 $0.00
       Mortgage Arrearage                               $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                     $12,290.56           $12,290.56             $1,482.09
       All Other Secured                                $0.00                $0.00                 $0.00
 TOTAL SECURED:                                    $12,290.56           $12,290.56             $1,482.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                     $5,256.14          $5,256.14                 $0.00
        Domestic Support Ongoing                           $0.00              $0.00                 $0.00
        All Other Priority                                 $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                       $5,256.14          $5,256.14                 $0.00

 GENERAL UNSECURED PAYMENTS:                       $25,850.94             $3,603.32                 $0.00


 Disbursements:

        Expenses of Administration                         $5,287.94
        Disbursements to Creditors                        $22,632.11

 TOTAL DISBURSEMENTS :                                                                    $27,920.05




UST Form 101-13-FR-S (9/1/2009)
Case 13-32618        Doc 62      Filed 02/08/19     Entered 02/08/19 09:42:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
